Citation Nr: 0843646	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for arthritis of multiple 
joints, to include the shoulders, right knee, lumbar spine 
and hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse and daughter


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The veteran had active service from June 1948 to June 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  The veteran experienced chronic symptoms of multiple 
joint arthritis in service; experienced continuous post-
service symptoms of multiple joint arthritis; and the 
competent evidence of record is at least in approximate 
equipoise as to whether the veteran's osteoarthritis of the 
shoulders, right knee, lumbar spine, and hands are related to 
his active military service.

2.  The veteran does not currently have rheumatoid arthritis.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, 
osteoarthritis of the shoulders, right knee, lumbar spine, 
and hands was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004 (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision on the issue of service 
connection for osteoarthritis of multiple joints, further 
assistance is not required to substantiate that claim.  

Service Connection 

In the present case, the veteran is claiming entitlement to 
service connection for osteoarthritis of the shoulders, right 
knee, lumbar spine, and hands.  He contends that his 
currently diagnosed multiple joint arthritis originated in-
service; that he experienced severe bodily joint pain while 
on active duty, including swelling, stiffness, and tenderness 
of the affected joints; and that he was misdiagnosed with 
rheumatoid arthritis at that time.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the evidence, the Board finds that the 
veteran experienced chronic symptoms of multiple joint 
arthritis in-service.  The veteran's June 1948 entrance 
examination is normal with respect to the musculoskeletal 
system.  However, his service medical records show numerous 
complaints, treatment, and hospitalizations for multiple 
joint arthritis, variably diagnosed as rheumatoid arthritis, 
chronic arthritis, and multiarticular degenerative joint 
disease of the shoulders, knees, and hands.  A notation on a 
x-ray finding of January 1950 indicates that the veteran 
complained of pain in the spine, although findings at that 
time revealed no evidence of bone or joint pathology of the 
dorsal lumbar spine.  The June 1952 separation examination 
notes that the veteran experiences arthritis of all body 
joints; that he has been treated at different Army hospitals 
throughout the course of his active service; and that all 
such joints affected show different degrees of swelling, 
stiffness, and tenderness.  The examination lists generalized 
arthritis as the primary diagnosis.  Based on the foregoing 
evidence, the veteran has clearly demonstrated chronic 
symptoms of multiple joint arthritis while in-service.  

The Board also finds that the veteran experienced continuous 
post-service symptoms of multiple joint arthritis.  The 
service treatment records show arthritis during active duty 
and at the time of separation from active service.  The 
veteran has also credibly testified to having had a 
continuity of similar symptomatology since his period of 
service.  Indeed, his statements regarding such 
symptomatology have been consistent since the time of his 
separation from service in 1952 until his hearing in November 
2008.  In this regard, the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
 Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Thus, his statements here, which are found to be credible, 
support a finding of continuity of low back symptoms dating 
back to active service.  In addition, there are numerous 
post-service medical records, from 1953 to the present, 
reflecting continued complaints and treatment for 
polyarthritic symptomatology involving the shoulders, knees, 
hands, and low back.  Based on the foregoing, the Board finds 
the veteran's testimony of in-service symptoms and post-
service symptoms to be consistent, and is actually 
corroborated by the service treatment record evidence of 
multiple joint symptoms both in-service and post-service.  

With respect to the question of relationship of currently 
diagnosed osteoarthritis to service, the Board finds that the 
competent evidence of record is in relative equipoise as to 
whether the veteran's osteoarthritis of the right knee, 
hands, shoulders, and lumbar spine are related to his active 
military service.  On this question, there is competent 
evidence that weighs in favor of a finding of relationship of 
current osteoarthritis to service, as well as competent 
evidence that weighs against such a finding of relationship 
to service.  

The favorable post-service evidence includes two private 
opinions dated in November 2004 and July 2008 written by Dr. 
J., which find that the veteran has current osteoarthritis 
(of the shoulders, knees, spine, and hands) that is causally 
related to active service.  This physician indicated that 
earlier in-service diagnoses of rheumatoid arthritis were 
inaccurate, and that the veteran's past treatment had 
actually been for osteoarthritis.  This opinion, finding that 
the veteran has osteoarthritis/degenerative joint disease of 
multiple joints, including his shoulders, right knee, lumbar 
spine, and hands, which was the same type of arthritis he had 
in service, was rendered by a certified rheumatologist.  Such 
specialized training and experience tends to offer more 
weight to the private physician's opinion.  

Moreover, Dr. J., is the veteran's treating physician and has 
a substantial familiarity with his medical history.  For this 
reason, his opinion is found to be highly probative.  The 
private physician's opinion is also consistent with the facts 
of record that show chronic in-service symptoms of multiple 
joint arthritis and continuous post-service symptoms of 
arthritis of multiple joints.

With respect to the in-service rheumatoid arthritis 
misdiagnosis, there is a confirming VA medical opinion from 
March 2002 in which the examiner states, "It is very clear 
that [veteran] does not have rheumatoid arthritis.  This 
diagnosis, although it was made 50 years ago...is clearly 
erroneous."  Indeed, this examiner also determined that all 
of the veteran's orthopedic complaints were osteoarthritic in 
nature, and not rheumatic.  To this extent, the March 2002 VA 
examiner's observation of the absence of  rheumatoid 
arthritis supports the veteran's claim because it tends to 
rule out rheumatoid arthritis in-service, leaving a stronger 
probability that the veteran's in-service chronic symptoms of 
arthritis, which continued after service separation to the 
present, were actually symptoms of the currently diagnosed 
osteoarthritis.  

The Board recognizes that the claims folder also contains 
opposing conclusions from VA examiners.  With regard to the 
October 2007 VA examiner's unfavorable opinions that any 
current degenerative joint disease was less likely than not 
related to his period of service, the Board notes that such 
opinion does not fully acknowledge or address the chronic in-
service symptoms of arthritis, and ignores that there was any 
continuous post-service symptomatology of arthritis from 
service separation to the present.  In light of the Board's 
finding, based in part on service treatment record evidence 
of chronic in-service symptomatology and continuous post-
service symptoms, the October 2007 VA examiner's unfavorable 
opinions were based in part on an inaccurate history and 
inaccurate assumptions.  Such an opinion based upon an 
inaccurate factual premise has little probative value.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

Therefore, in light of the extensive in-service findings, and 
given the highly probative medical opinions of Dr. J., the 
evidence of record is found to at least be in equipoise as to 
the question of whether the veteran's current osteoarthritis 
is causally related to active service.  Accordingly, because 
the weight of the competent medical opinion evidence is in 
relative equipoise, the Board will resolve such reasonable 
doubt in the veteran's favor to find that service connection 
is warranted for osteoarthritis of the shoulders, right knee, 
lumbar spine, and hands.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Gilbert, supra.  

The Board recognizes that this grant overlaps already service 
connected disabilities.  The RO will presumably address this 
overlap in the rating decision that will follow this 
decision.  


ORDER

Entitlement to service connection osteoarthritis of the 
shoulders, right knee, lumbar spine, and hands.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


